Order entered December 10, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00774-CV

                        ROHRMOOS VENTURE, ET AL., Appellants

                                                V.

                        UTSW DVA HEALTHCARE, LLP, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-10-15959

                                            ORDER
       We GRANT appellants’ December 5, 2014 unopposed motion for leave to file a

corrected appellants’ brief. Appellants shall file an amended brief correcting the citations to the

reporter’s record by DECEMBER 22, 2014.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE